Name: Commission Regulation (EEC) No 1104/80 of 5 May 1980 amending Regulations (EEC) No 685/69 and (EEC) No 625/78 as regards the time limits for payment in the case of butter and skimmed-milk powder bought in by intervention agencies
 Type: Regulation
 Subject Matter: accounting;  processed agricultural produce;  trade policy
 Date Published: nan

 No L 115/8 Official Journal of the European Communities 6. 5 . 80 COMMISSION REGULATION (EEC) No 1104/80 of 5 May 1980 amending Regulations (EEC) No 685/69 and (EEC) No 625/78 as regards the time limits for payment in the case of butter and skimmed-milk powder bought in by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Articles 6 (7) and 7 (5) thereof, Whereas, in the case of butter, Article 5 (5) of Commission Regulation (EEC) No 685/69 (3 ), as last amended by Regulation (EEC) No 764/80 (4 ), and, in the case of skimmed-milk powder, Article 2 (2) of Commission Regulation (EEC) No 625/78 (5), as last amended by Regulation (EEC) No 2498/79 (6), set latest dates for the payment of the buying-in price by intervention agencies ; Whereas it is necessary to revise those latest dates and to set, in addition , a date after which payment of the buying-in price must be made, in order to harmonize the conditions governing buying-in applied by inter ­ vention agencies with those applied in commerce ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 5 of Regulation (EEC) No 685/69 is amended as follows : 1 . Paragraph 5 is replaced by the following : *5 . Payment for butter bought-in by the interven ­ tion agency shall be made within a period commencing the 40th day after the date on which the butter was taken over by the intervention agency and terminating the 70th day after that date .' 2. The following paragraph 6 is added : ' 6 . For the purposes of this Regulation , the day of taking-over shall be the day on which the butter enters the refrigerated storage depot designated by the intervention agency.' Article 2 Article 2 (2) of Regulation (EEC) No 625/78 , is replaced by the following : '2 . Payment for skimmed-milk powder bought-in by the intervention agency shall be made within a period commencing the 40th day after the date on which the skimmed-milk powder was taken over by the intervention agency and terminating the 70th day after that date .' Article 3 This Regulation shall enter into force on 6 May 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 May 1980 . For the Commission Finn GUNDELACH Vice-President ') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2 ) OJ No L 204, 28 . 7. 1978 , p. 6 . &gt;) OJ No L 90, 15 . 4 . 1969, p. 12 . &lt;) OJ No L 85, 29 . 3 . 1980, p. 18 . 5 ) OJ No L 84, 31 . 3 . 1978 , p. 19 . * OJ No L 285, 14 . 11 . 1979, p. 5 .